Citation Nr: 0519886	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-03 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.  

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in March 2004, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, for additional development.  The 
case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The preponderance of the competent medical evidence 
indicates that the veteran has no current left eye disorder 
that is related to his active duty. 

3.  The preponderance of the competent medical evidence 
indicates that the veteran's current tinnitus is not related 
to his active duty. 

4.  The preponderance of the competent medical evidence 
indicates that the veteran does not have sinusitis. 


CONCLUSIONS OF LAW

1.  Service connection for a left eye disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).

3.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

Review of the claims folder reveals compliance with the VCAA.  
The RO provided the appellant with the applicable laws and 
regulations and gave notice as to the evidence needed to 
substantiate his claims by the January 2002 rating decision 
on appeal and the April 2002 statement of the case (SOC).  
Additionally, the RO sent the veteran letters in February 
2001, June 2003 and May 2004 that explained the notice and 
duty to assist provisions of the VCAA, including the 
respective responsibilities of VA and the veteran to identify 
and/or secure evidence; listed the evidence; and asked the 
veteran to submit and authorize the release of additional 
evidence.  Furthermore, the November 2004 SSOC included the 
text of the relevant VCAA regulations implementing the 
statute.  Accordingly, the Board finds that the appellant has 
been afforded all notice required by statute.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VA treatment records, 
private treatment records, and Social Security Administration 
records.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
VA has also conducted relevant VA examinations.  There is no 
indication from the claims folder or allegation from the 
appellant that any relevant evidence remains outstanding.  
Therefore, the Board finds that the duty to assist is met.  
38 U.S.C.A. § 5103A.

Finally, the Board observes that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  As he has received all required notice and 
assistance, there is no indication that the Board's present 
review of the claims will result in any prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and postservice medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Entitlement to service connection for a left eye disorder

The veteran contends that he now has a left eye condition, 
which he has identified at different times as a lazy eye and 
as a cataract, due to his military service.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left eye 
disorder.  The preponderance of the evidence indicates that 
the injury or injuries that resulted in the veteran's current 
eye conditions did not occur during his active duty.  

The service medical records show that the veteran had left 
eye vision of 20/200 at entrance.  A March 1962 Spectacle 
Order Form noted that the veteran was blind in the left eye, 
and requested a case hardened lens for the protection of the 
veteran's remaining good eye.  At separation, his left eye 
vision was 20/400 and there was no diagnosis or impression.  

The veteran has reported 1969 surgical treatment of a 
detached left retina at the Los Angeles VA Medical Center 
(VAMC).  The RO attempted to obtain medical records from the 
VAMC in West Los Angeles dated from April 1969 onward.  
Correspondence from the VAMC provides that the veteran was 
not in their system and no medical records were available for 
him.

The report of a June 2004 VA examination constitutes 
competent medical evidence against the veteran's claim.  The 
report provides that the claims file was reviewed.  It sets 
forth the pertinent medical history, subjective complaints, 
and current examination results.  The examiner provided 
diagnoses of strabismic amblyopia, left eye; retinal 
detachment, left eye, contributing to the severe decrease in 
visual acuity, patient had surgical repair in approximately 
1969; cataracts, both eyes, contributing to poor visual 
acuity, left eye greater than right eye; and diplopia in all 
gazes when not suppressing due to strabismus.  

The examiner explained that a patient develops amblyopia when 
the retina was not getting a clear image as a baby.  In the 
veteran's case, it was caused because his left eye was turned 
upward, which prevented a clear image from hitting his retina 
in the correct place.  Because of this, the "wiring" from 
his eye to his brain never developed properly.  This was 
often referred to as a lazy eye.  This was the cause of the 
decreased acuity in the left eye as he entered the military.  
The examiner commented that the veteran's first in-service 
physical examination showed uncorrected left eye visual 
acuity of 20/200.  His last in-service physical examination 
showed worse left eye acuity, of 20/400.  The examiner 
pointed out that by the time a patient reached the late 
teens, visual acuity would not change in the amblyopic eye.  
The veteran's visual acuity should have been measured as the 
same.  Without a detailed eye examination from that period, 
the examiner stated that he could not determine whether there 
was an actual change in acuity while the veteran served in 
the military, or if the visual acuity was not measured as 
accurately as it was in the initial examination.  

The June 2004 VA examination opinion is competent medical 
evidence that the veteran's strabismic amblyopia began prior 
to his service.  When viewed as a whole (including 
consideration of the veteran's service medical records), the 
record indicates that the veteran's service did not aggravate 
the pre-existing amblyopia.  The June 2004 VA examination 
report indicates that, based on the current evidence, it 
could not be determined whether there was an actual change in 
acuity during the veteran's service.  His apparent loss of 
visual acuity could be due to inaccurate examination at 
separation.  The report pointed out that by the late teens, 
visual acuity would not change in an amblyopic eye. 

Further, with respect to any loss of visual acuity during 
active duty, refractive errors are not diseases or injuries 
within the meaning of the applicable legislation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  That is, a refractive error of the 
eye is not considered a disease or injury within the meaning 
of applicable legislation pertaining to disability 
compensation for VA purposes, and provides no basis for 
service connection.  Id; Beno v. Principi, 3 Vet. App. 439 
(1992); Winn v. Brown, 8 Vet. App. 510 (1996).

Finally, there is no medical evidence that the veteran 
suffered a detached retina or diplopia during service.  The 
service medical records are negative for such conditions and 
there is no postservice medical opinion linking either 
condition to the veteran's service.  The Board also finds it 
significant that these conditions were not shown until many 
years after service.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that a 
significant lapse in time between service and postservice 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board recognizes the veteran's own assertions that he 
incurred a left eye disorder during service.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as an opinion as to the 
etiology of a condition.  Espiritu, supra.  As a result, his 
own assertions do not constitute competent medical evidence 
in support of his claim.

Entitlement to service connection for tinnitus

The veteran contends that his current tinnitus began in 1963 
as a result of bazooka training without earplugs.  He states 
that he reported the ringing at sick call and was given 
vitamin B and had his ears washed out.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  The 
preponderance of the evidence indicates that the noise 
exposure that resulted in the veteran's current conditions 
did not occur during his active duty.  

The veteran's service medical records do not support his 
claim.  They are negative for treatment of ringing in the 
ears, and show that his hearing was normal at separation.  At 
that time, he complained of ringing in the ears but no 
relevant diagnosis was made. 

Postservice VA and private treatment records show no 
complaints of tinnitus for many years after service.  The 
earliest documentation of tinnitus is dated in 1994.  As 
noted above, the Federal Circuit has determined that a 
significant lapse in time between service and postservice 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson, supra.

The report of a June 2004 VA examination constitutes 
competent medical evidence against the veteran's claim.  The 
report provides that the claims file was reviewed.  It sets 
forth the pertinent medical history, subjective complaints, 
and current examination results.  The examiner summarized 
that it was unlikely that the veteran's tinnitus resulted 
from his military service.  It more likely than not resulted 
from post-military factors.  The examiner explained that 
since the claims file documented that the veteran's hearing 
was normal at separation, the claims file documented that he 
did not incur any ear damage during service.  If bazooka 
training had damaged the veteran's hearing nerve, his 
February 1964 test results would show hearing impairment.  
However, they showed normal hearing bilaterally.  Because the 
veteran's hearing was not damaged during his military 
service, his current tinnitus was not a result of damage 
during his military service.  

The Board recognizes the veteran's own assertions that he 
incurred tinnitus due to inservice noise exposure.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as an opinion as to 
the etiology of a condition.  Espiritu, supra.  As a result, 
his own assertions do not constitute competent medical 
evidence in support of his claim.  

Entitlement to service connection for sinusitis

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for sinusitis.  The 
preponderance of the evidence indicates that the veteran does 
not have sinusitis.  

The record does include some indication of the claimed 
disability.  Private treatment reports dated from 1994 to 
1996 show treatment and diagnoses of chronic sinusitis.  The 
Board finds that these diagnoses are entitled to probative 
weight, as they were provided by a physician.  

The Board finds that these private treatment reports are 
outweighed by other evidence.  An August 1969 private medical 
report provides that the veteran's sinuses were clear.  A 
June 2004 VA examination report, dated years after the 
private diagnoses, is negative for sinusitis.  This report is 
also entitled to probative weight, since it was made by a 
physician.  Moreover, because it is dated later than the 
private treatment reports, it provides a more contemporary 
picture of the veteran's sinus health.  Thus, the Board finds 
that the June 2004 VA examination report, which demonstrates 
that the veteran does not have sinusitis, outweighs the 
earlier diagnoses of sinusitis.  

The Board recognizes the veteran's own assertions that he has 
sinusitis, related to his active duty.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis.  
Espiritu, supra.  As a result, his own assertions do not 
constitute competent medical evidence that he now has 
sinusitis.  His own lay assertions cannot outweigh the June 
2004 clinical findings that were negative for sinusitis.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra. Accordingly, entitlement to service connection for 
sinusitis is denied.

Benefit of the doubt

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for a left eye disorder is denied.

Service connection for tinnitus is denied.

Service connection for sinusitis is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


